[Cite as State ex rel. Mays v. McCormick, 2017-Ohio-7891.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 106009



                            STATE OF OHIO, EX REL.
                                 BRIAN MAYS

                                                               RELATOR

                                                    vs.

                     JUDGE TIMOTHY MCCORMICK
                                                               RESPONDENT




                                          JUDGMENT:
                                          WRIT DENIED


                                          Writ of Procedendo
                                          Motion No. 509330
                                          Order No. 510188


        RELEASE DATE: September 27, 2017
FOR RELATOR

Brian Mays, pro se
1254 Parkwood Drive
Cleveland, Ohio 44108


ATTORNEYS FOR RESPONDENT

Michael C. O’Malley
Cuyahoga County Prosecutor
By: James E. Moss
Assistant County Prosecutor
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN A. GALLAGHER, J.:

       {¶1} On July 18, 2017, the relator, Brian Mays, commenced this procedendo

action against the respondent, Cuyahoga County Common Pleas Court Judge Timothy

McCormick, to compel him to rule on a motion to terminate postrelease control that he

had filed in the underlying case, State v. Mays, Cuyahoga C.P. No. CR-02-424093-ZA.

Respondent has moved for summary judgment on the grounds of mootness, which Mays

has not opposed.

       {¶2} Attached to respondent’s motion is a certified copy of a journal entry,

file-stamped July 26, 2017, granting defendant’s motion. The journal entry, therefore,

establishes that the request for a writ of procedendo is moot.      State ex rel. Bortoli v.

Dinkelacker, 105 Ohio St. 3d 133, 2005-Ohio-779, 823 N.E.2d 448, ¶ 3 (“A writ of

procedendo will not issue to compel the performance of a duty that has already been

performed.”); State ex rel. Jerningham v. Cuyahoga Cty. Court of Common Pleas, 74
Ohio St. 3d 278, 658 N.E.2d 723 (1996); State ex rel. Pettway v. Cuyahoga Cty. Court of

Common Pleas, 8th Dist. Cuyahoga No. 98699, 2012-Ohio-5423.

       {¶3}   Accordingly, this court grants the respondent’s motion for summary

judgment and denies the writ. Costs assessed against relator; costs waived. The clerk

is directed to serve upon the parties notice of this judgment and its date of entry upon the

journal. Civ.R. 58(B).
     {¶4} Writ denied.




EILEEN A. GALLAGHER, JUDGE

KATHLEEN ANN KEOUGH, A.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR